Mr. Chief Justice Hollerioh delivered the opinion of the court: The claimant, Dr. H. O. Taylor, was, on the 1st day of June, A. D. 1932, and since that time has been the coroner of Hnion County. On April 5, 1933 he filed his complaint herein asking for the payment to him of a total of Two Hundred Forty-four Dollars ($244.00) for his fees for holding inquests on the bodies of sixteen different patients, each of which patients at the time of death, was an inmate of the Anna State Hospital, and each of which patients died suddenly or mysteriously. Section 27 of Chapter 85, Cahill’s Revised Statutes of 1931 provides as follows: “In the event of a sudden or mysterious death of any inmate of any public or private hospital or asylum for the insane, a coroner’s inquest shall be held, as provided by law in other cases. Notice of the death of a patient and the cause thereof shall, in all cases, be given to the judge of the court having jurisdiction over such patient, and the fact of his death, with the time, place and alleged cause shall be entered upon the docket. “In cases where the deceased patient was an inmate of any State charitable or penal institution, and the fees for holding such inquest cannot be collected out of the estate of such deceased inmate, such fees shall be paid by the Department of Public Welfare out of the State treasury.” It is not contended that the fees for holding any of such inquests could be collected out of the estate of any of the deceased inmates, and under the statute the claimant is entitled to recover the amount of his fees as set forth in the declaration. It is Therefore Ordered that an award be and the same is hereby entered in favor of the claimant for the sum of Two Hundred Forty-four Dollars ($244.00).